Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group A, claims 1-4, 6, and 7, in the reply filed on 23 Sep. 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5 and 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made in the reply filed on 23 Sep. 2021 and is treated as being made without traverse.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations for 5% weight loss and dielectric loss tangent; however, it is not clear whether these limitations are for the (two-layer) polyimide film for metal lamination, the heat-resistant polyimide layer, or the metal adhesion layer.
In the claim rejections below, examiner will interpret these claim limitations as being for the (two-layer) polyimide film for metal lamination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iizumi et al. (TW 2014/02325 A, published 16 Jan. 2014, hereinafter Iizumi) and evidence provided by Millipore Sigma, ChemBlink, and Sroog.
Regarding claims 1-2, Iizumi teaches a multilayer heat-fusible polyimide film of a heat-resistant polyimide layer laminated with a heat-fusible layer (Abstract and paragraph 0076).  Iizumi teaches that the heat-fusible polyimide film has both excellent heat resistance and excellent adhesion to a metal layer via his heat-fusible layer/hot-melt polyimide layer (paragraphs 0007 and 0010).  Iizumi teaches his heat-resistant polyimide layer comprises a polyimide with 70 mol.% or more of 3,3',4,4'-biphenyltetracarboxylic dianhydride (paragraph 0040) and bis(3,4-dicarboxyphenyl) ether dianhydride as another tetracarboxylic dianhydride (paragraph 0041) and 70 mol.% or more of p-phenylenediamine as the main diamine component (paragraph 0040).  The heat-fusible polyimide is made by reacting 3,3’,4,4’-biphenyl 
Millipore Sigma (“3,3',4,4'-biphenyltetracarboxylic dianhydride,” accessed 28 Sep. 2021, “p-Phenylenediamine,” accessed 28 Sep. 2021, and “4,4-Oxydiphthalic anhydride,” accessed 28 Sep. 2021) and ChemBlink (“Bis(3,4-dicarboxyphenyl ether,” accessed 28 Sep. 2021) disclose the structures for these compounds:


    PNG
    media_image1.png
    283
    615
    media_image1.png
    Greyscale

3,3',4,4'-biphenyltetracarboxylic dianhydride
Chemical formula (2)

    PNG
    media_image2.png
    302
    615
    media_image2.png
    Greyscale

Bis(3,4-dicarboxyphenyl ether dianhydride    or 
4,4-Oxydiphthalic anhydride
Chemical formula (3)

    PNG
    media_image3.png
    269
    515
    media_image3.png
    Greyscale

p-Phenylenediamine
Chemical formula (4)
with n=1


The reaction of the tetracarboxylic dianhydrides (representing claimed formula (2) and (3)) and diamine (representing claimed formula (4)) disclosed by Iizumi would necessarily result in polyimide of claimed formula (1).  Evidence to support this position is found in Sroog et al. (“Aromatic polypyromellitimides from aromatic polyamic acids,” J.Poly.Sci.A, Vol. 3, pp. 1373-1390, published 1965, hereinafter Sroog) that discloses an anhydride and diamine react via the two-step poly(amic acid) process to form the repeat unit of chemical formula (1), as illustrated for a different pair of dianhydride and diamine monomers by Sroog (page 1374). 


    PNG
    media_image4.png
    532
    1035
    media_image4.png
    Greyscale


Iizumi does not disclose the temperature at which 5% weight loss of the multilayer film occurs nor the dielectric loss tangent at a frequency of 11.4 GHz.  However, given that Iizumi teaches a two-layer film comprising two heat-resistant polyimide layers with the heat-resistant layer (core layer) polyimide composed of the same monomers in the same amounts as the current invention, it is the examiner’s position that the heat-fusible polyimide film of Iizumi would inherently have the same temperature at which 5% weight loss occurs and a dielectric loss tangent at a frequency of 11.4 GHz as the claimed invention, and therefore, would fall within the claimed ranges for temperature at 5% weight loss and dielectric loss tangent at a frequency of 11.4 GHz.
In light of the overlap between the claimed polyimide film for metal lamination and that disclosed by Iizumi, it would have been obvious to one of ordinary skill in the art to use polyimide film for metal lamination that is both disclosed by Iizumi and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Regarding claims 3 and 6, Iizumi teaches the elements of claims 1 and 2, and Iizumi teaches that his heat-fusible polyimide layer is a hot-melt layer with a softening point below 
It is the examiner’s position that this hot-melt pressing to form a polyimide-metal laminate means Iizumi’s heat-fusible layer is a thermal fusion-bondable polyimide.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iizumi et al. (TW 2014/02325 A, published 16 Jan. 2014, hereinafter Iizumi) in view of Usu et al. (JP 2006/007632 A, published 12 Jan. 2006, hereinafter Usu).
Regarding claims 4 and 7, Iizumi teaches the elements of claims 1 and 2, and Iizumi teaches that his heat-fusible polyimide film has excellent heat resistance (paragraph 0019).
Therefore, it is the examiner’s position that the polyimide in Iizumi’s heat-fusible or hot-melt polyimide layer must be heat resistant.
Iizumi does not disclose incorporating a silane coupling agent into his hot melt polyimide layer.
Usu teaches incorporating silane coupling agent into the heat-resistant polyimide adhesive layer of a flexible metallic foil-polyimide laminate (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate silane coupling agent as taught by Usu into the polyimide adhesive layer (heat-fusible/hot melt polyimide layer/melt adhesion layer) of the heat-fusible polyimide film of Iizumi.  Iizumi and Usu are analogous art as they are both drawn to polyimide-metal foil laminates in which the polyimide film includes a melt-able polyimide layer that serves as an adhesive between a heat-resistant polyimide and a metal foil, and the .

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iizumi et al. (TW 2014/02325 A, published 16 Jan. 2014, hereinafter Iizumi) in view of Murakami et al. (US Patent Application 2009/0068454, published 12 Mar. 2009, hereinafter Murakami).
Regarding claims 4 and 7, Iizumi teaches the elements of claims 1 and 2, and Iizumi teaches that his heat-fusible polyimide film has excellent heat resistance (paragraph 0019).
Therefore, it is the examiner’s position that the polyimide in Iizumi’s heat-fusible or hot-melt polyimide layer must be heat resistant.
Iizumi does not disclose incorporating a silane coupling agent into his hot melt polyimide layer.
Murakami teaches the inclusion of a silane coupling agent during polymerization of the polyamic acid during the production of a polyimide for polyimide-metal layer laminates (Abstract and paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate silane coupling agent as taught by Murakami into the polyimide heat-fusible layer of the polyimide-metal film laminate of Iizumi.  Iizumi and Murakami are analogous art as they are both drawn to polyimide-metal foil laminates formed .

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chikaraishi et al. (JP 2006/270029 A, published 05 Oct. 2006, hereinafter Chikaraishi) in view of Kanakarajan (US Patent Application 2004/0099374 A1, published 27 May 2004, hereinafter Kanakarajan).
Regarding claim 1, Chikaraishi teaches a polyimide resin layer for laminating with metal foil (Abstract) in which one or more polyimide layers is laminated to an adhesive polyimide layer (paragraph 0026) and the polyimide resin layer has a 5% weight loss temperature of 450⁰C or higher (paragraph 0028).  Chikaraishi teaches that the polyimide has the chemical structure:


    PNG
    media_image5.png
    304
    895
    media_image5.png
    Greyscale

In which Ar1 is an aromatic tetracarboxylic dianhydride having one or more aromatic rings (paragraphs 0010, 0013 and chemical structure 1 (see original Japanese patent document, reproduced above).  Chikaraishi teaches the use of various isomers of biphenyl-tetracarboxylic 
Chikaraishi does not disclose the loss tangent of the polyimide film.
Kanakarajan teaches a polyimide resin film with a loss tangent value of 0.004 at 10 GHz (paragraph 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyimide with a loss tangent as taught by Kanakarajan in the polyimide film taught by Chikaraishi.  Chikaraishi and Kanakarajan are analogous art as they are both drawn to polyimide-metal foil laminates in which the polyimide film includes a melt-able polyimide layer that serves as an adhesive between a heat-resistant polyimide and a metal foil, so one of ordinary skill in the art would have a reasonable expectation of success in using a polyimide with a loss tangent as taught by Kanakarajan in the polyimide-metal foil laminate of Chikaraishi.  Further, Kanakarajan teaches that a lower loss tangent value for a given dielectric material corresponds to superior performance in a digital circuitry application (paragraph 0078).
Given that Kanakarajan discloses that the polyimides can also be used in applications ranging from 1 to 100 GHz and given that the 10 GHz disclosed by Kanakarajan is substantially similar to the 11.4 GHz claimed, it is the examiner’s position that a polyimide film with a loss tangent value of 0.004 measured at a frequency of 10 GHz would meet the claim requirement for having a loss tangent value at 11.4 GHz of 0.007 or less.
Regarding claim 3, Chikaraishi in view of Kanakarajan teaches the elements of claim 1, and Chikaraishi teaches a laminate with a metal foil and his polyimide resin layer with an adhesive layer can be formed by heat crimping (paragraph 0027).
.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chikaraishi et al. (JP 2006/270029 A, published 05 Oct. 2006, hereinafter Chikaraishi) in view of Kanakarajan (US Patent Application 2004/0099374 A1, published 27 May 2004, hereinafter Kanakarajan) and further in view of Usu et al. (JP 2006/007632 A, published 12 Jan. 2006, hereinafter Usu).
Regarding claim 4, Chikaraishi in view of Kanakarajan teaches the elements of claims 1, and Chikaraishi teaches that his polyimide resin layer has a thermal decomposition temperature of 450⁰C or higher, and in the case of multiple polyimide layers (that is, with an adhesive polyimide layer) the thermal decomposition temperature is for the whole film (paragraph 0029).
Therefore, it is the examiner’s position that Chikaraishi’s (in view of Kanakarajan) adhesive polyimide layer would be considered a heat resistant polyimide.
Chikaraishi in view of Kanakarajan does not disclose incorporating a silane coupling agent into his adhesive polyimide layer.
Usu teaches incorporating silane coupling agent into the heat-resistant polyimide adhesive layer of a flexible metallic foil-polyimide laminate (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate silane coupling agent as taught by Usu into the polyimide adhesive layer of the polyimide-metal foil laminate of Chikaraishi in view of .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chikaraishi et al. (JP 2006/270029 A, published 05 Oct. 2006, hereinafter Chikaraishi) in view of Kanakarajan (US Patent Application 2004/0099374 A1, published 27 May 2004, hereinafter Kanakarajan) and further in view of Murakami et al. (US Patent Application 2009/0068454, published 12 Mar. 2009, hereinafter Murakami).
Regarding claim 4, Chikaraishi in view of Kanakarajan teaches the elements of claims 1, and Chikaraishi teaches that his polyimide resin layer has a thermal decomposition temperature of 450⁰C or higher, and in the case of multiple polyimide layers (that is, with an adhesive polyimide layer) the thermal decomposition temperature is for the whole film (paragraph 0029).
Therefore, it is the examiner’s position that Chikaraishi’s (in view of Kanakarajan) adhesive polyimide layer would be considered a heat resistant polyimide.
Chikaraishi in view of Kanakarajan does not disclose incorporating a silane coupling agent into his adhesive polyimide layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate silane coupling agent as taught by Murakami into the polyimide adhesive layer of the polyimide-metal film laminate of Chikaraishi in view of Kanakarajan.  Chikaraishi and Murakami are analogous art as they are both drawn to polyimide-metal foil laminates formed by direct lamination of the polyimide film to the metal layer (Murakami, paragraph 0055), so one of ordinary skill in the art would have a reasonable expectation of success in using the silane coupling agent of Murakami in the polyimide-metal foil laminate of Chikaraishi in view of Kanakarajan.  Further, Murakami teaches that incorporating the silane coupling agent improves both the adhesive strength and the mechanical strength of the polyimide film (paragraph 0054).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aizawa et al. (US Patent Application 2005/0181223 A1, published 18 Aug. 2005) teaches a flexible metal foil-polyimide laminate with silane coupling agent in the polyimide varnish to improve adhesion.  Schimizu et al. (WO 2016/159060 A1, published 06 Oct. 2016) teaches an adhesive layer for polyimide laminates comprising a thermoplastic polyimide, and the non-thermoplastic polyimide layer has a dielectric loss tangent that is less than 0.007 at 10 GHz.  Takabayashi et al. (US Patent 5,262,227, published 16 Nov. 1993) teaches an aromatic .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787